9 N.J. 606 (1952)
89 A.2d 242
PUBLIC SERVICE ELECTRIC AND GAS COMPANY, PLAINTIFF-APPELLANT,
v.
READING COMPANY, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued June 9, 1952.
Decided June 16, 1952.
Mr. Luke A. Kiernan argued the cause for the appellant.
Mr. Raymond W. Troy argued the cause for the respondent (Messrs. Lum, Fairlie & Foster, attorneys; Mr. Vincent P. Biunno, on the brief).
PER CURIAM.
The judgment will be affirmed for the reasons expressed in the opinions of Judge Colie in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices OLIPHANT, BURLING, JACOBS and BRENNAN  5.
For reversal  None.